The opinion of the Court was delivered by
Watkins, J.
The cases are consolidated, and the plaintiffs’ appeal from the judgment of the justice of the peace maintaining the exception of no jurisdiction rationematerice filed by the defendant.
Plaintiff enjoined the town corporation of New Iberia., and Pelix Mestayer, lessee, from collecting a daily charge or tariff imposed upon them as butchers, and also from closing up their places of business, on the ground that the ordinance adopted August 10, 1885, under which the daily charge and tariff was imposed, was unconstitutional and illegal.
I.
The only question to be considered in determining the jurisdiction of the justice of the peace is “the amount in dispute.” Does the “amount in dispute * * exceed one hundred dollars, exclusive of interest?” Const. Art. 125.
The plaintiff, Clerc, alleges in his petition that he, as the keeper of *734a private market in the town of New Iberia, was required by the defendants to pay “certain charges on his business to the amount of twenty-five cents daily, for bis stall * * sixty cents and other charges daily for every slaughtered animal which he has for sale, etc.,” or upon his refusal so to do, his place of business was closed up without warrant of law.
He further alleges that “the action of said parties is unconstitutional and illegal * * and by said illegal acts referred to he has been damaged in the sum ot $90 * * and that they will daily enforce the pretended and illegal ordinance of the board of trustees, and that he will suffer an irreparable injury thereby unless restrained and enjoined i: * from interfering with his business.”
He prays an injunction against the mayor and lessee restraining them “and all other agents acting under them, from demanding and collecting daily the said pretended and illegal charges and taxes, and from closing and keeping closed his above mentioned premises, and from ever interfering with him in his business in anywise * * and that they be condemned to pay in solido the amount of $90, etc.”
Felix Mestayer, one of defendants, sets forth that he has “ leased the market-house of the corporation of New Iberia, with the right to collect all rates, charges and tariffs annexed thereto, as set forth in plaintiff’s petition, for twelve months, beginning on the 1st day of September, 1885, and ending 31st of August, 1886, for the price of $1,712 50, and particularly the right to collect the rates and charges mentioned from Charles Clerc, extending throughout the said lease,” etc.
He avers that, though the specific rates and charges are to be collected daily, he is enjoined from collecting same during the whole extent of, and at any time during the said lease, and the amount involved largely exceeds one hundred dollars; that the monthly rent, oi rate of said Charles Clerc, largely exceeds $100, and “the right to carry on said business without paying said license is involved ;” and plaintiff also claims $90 actually sustained.
He excepts that the justice of the peace was without jurisdiction ratione material to try this cause.
This suit was filed on the 1st/of September, 1885, at the incipiency of the lease.
The ease of Pascal vs. same defendant, involves the same issues. On the trial one witness testifies that he keeps a butcher’s stall in the New Iberia market-house, and that his “business exceeds $100 per month ; it amounts to $8 or $9 per day — gross sales,” though he does not know the amount of the business of Charles Clerc.
*735The plaintiff, Aug. Pascal, as a witness, states that he kept a stall outside of the market-house, and his daily sales of meat amounted to about $6, and exceeded $100 per month.
Felix Mestayer testified that Mr. Charles Clerc’s business is larger than that of J. Courrigé’s and August Pascal’s.
The plaintiff, in each of these consolidated suits, enjoins the defendants from demanding and collecting the daily rates and charges for the use of market stalls, and from closing same and keeping same closed, and “ from ever interfering with him in his business, in anywise, and demands the sum of $90 damages actually sustained.
The judgment of the court appealed from, dismissing the two suits for want of jurisdiction ratione materico, was unquestionably correct, and it is therefore affirmed, the plaintiff and appellant to pay cost of both courts.